Title: Pennsylvania Assembly: Resolves upon the Present Circumstances, [24 March 1764]
From: Pennsylvania Assembly
To: 


As soon as the Assembly had considered on March 10 the governor’s message of the 7th rejecting the £50,000 supply bill and had appointed a committee to bring in a new £55,000 bill, it named a second committee of eight members, including Franklin, “to draw up and bring in certain Resolves upon the present Circumstances of this Province, and the Aggrievances of the Inhabitants thereof.” The committee reported on March 24 immediately after the Assembly had approved the reply to the governor of that date (see immediately above). The House “deliberately considered” the draft resolutions and “after some Alterations” adopted them, in each case, according to the record, without a dissenting voice. Soon afterwards the Assembly adjourned to May 14.
This “Necklace of Resolves,” as Franklin called it to his friend William Strahan a few days after its adoption, encompassed virtually all the major complaints of the Assembly against the proprietary government. Some of the grievances were of long standing, others of more recent origin; some were solidly grounded in frustrating experience, others were trivial or perhaps unjustified on the basis of any impartial examination of the circumstances. Taken together, however, they summarize the case which the party dominant in the elective body proposed to make against proprietary authority in the existing system of government of Pennsylvania. To use a modern analogy, they constituted a platform for the Assembly election of 1764.
That this dominant party did not necessarily represent the views of a majority of the inhabitants is obvious from any examination of the distribution of seats in the Assembly. The city of Philadelphia with two seats, and the three counties of Philadelphia, Bucks, and Chester with eight each, together held twenty-six of the thirty-six seats in the House of Representatives, although they included only a little more than half the taxable inhabitants of the colony in 1760. That such a distribution of seats, however fair it had once been, was no longer equitable in a truly democratic sense after the five newer counties had attained substantial populations, can hardly be debated. It may be remarked in passing, however, that equality of representation was far from being a generally accepted principle at this time in the English-speaking world. Pennsylvania’s system was at least as fair at this period as were the systems of several other rapidly growing colonies, and its basis of representation was much more equitable than that of the British House of Commons before 1832.
At the same time, an objective analysis of the political system in Pennsylvania leads to the conclusion that control of the executive branch of government by a private (and nonresident) family which was also vested with extensive rights to the soil as a source of personal income was no longer an appropriate basis of operation in the 1760s, however useful it had been for the first settlement of the colony eighty years before. Conflict of public and private interest on the part of the Penns was virtually inescapable. In this respect the Assembly’s position was fundamentally sound.

These two undesirable conditions, both long in development, reached crisis proportions simultaneously in 1764, largely as the result in both cases of the Indian uprising that demanded active measures of defense and consequent expenditures of money. A paradoxical alignment of political forces ensued. The “democratic” inhabitants of the more exposed counties rose up against the dominant group whose chief political strength lay in the old eastern counties. They accused the Assembly and its leaders of a selfish indifference to the needs of the frontier areas, and in consequence formed a political alliance with the supporters of the essentially obsolete and undemocratic proprietary regime. The dominant party in the east, believing itself to be the champion of the “people’s” rights against the “self-interested” proprietary family, saw the colony in danger of losing the gains the party had so long struggled to obtain, and the party itself in danger of losing its position of political leadership.
The apparent solution, from the Assembly party’s point of view, however naive it may seem in retrospect, was to seek the elimination of the Proprietors from the scene and the assumption of governmental control directly by the Crown. This idea had been privately discussed among the leaders, including Franklin, for about six years. With substantial experience in London, Franklin may not have been as optimistic as some of his fellow assemblymen that royal government would bring Utopia to Pennsylvania. He apparently believed, however, that his colony suffered under special disadvantages experienced nowhere else except in Maryland and that the removal of the Proprietors from a share in the government of Pennsylvania would be a permanent advantage to its people, placing them for the first time in a position of equality with the inhabitants of a majority of the English colonies. In his opinion, we may conclude from his writings of this period, the matter of the claims of the western settlers to political equality with the east was a secondary issue that could be ignored while the more pressing question was being resolved.
 
[March 24, 1764]
Resolved, N.C.D.
1. That it is the Opinion of this House, that the Proprietaries of this Province, after having delegated their Powers of Government, can be justly or legally considered in no other Light than as private Owners of Property, without the least Share or constitutional Power of Legislation whatever.
  Resolved, N.C.D.
2. That the Obstructions and Delays the Measures of the Crown have so repeatedly met with in this Province, during the late War, were solely owing to Proprietary Instructions, respecting the private Interest of the Proprietaries.
  Resolved, N. C.D.
3. That all the Mischiefs to the Province, which the Governor mentions in his late Messages, as occasioned by those Obstructions, are therefore chargeable wholly to the Proprietaries.
  Resolved, N.C.D.
4. That it is high Presumption in any Subject to interfere between the Crown and the People; and by his private Instructions to a Deputy Governor, enforced by penal Bonds, prevent the Crown’s receiving, and the Peoples granting, the Supplies required, and necessary for the Defence of His Majesty’s Province.
  Resolved, N.C.D.
5. That it has appeared fully to the Assemblies of this Province, on due Enquiry made, that no Injustice has been done the Proprietaries in the Taxation of their Estates, and that not the least Cause has been given them to apprehend any such Injustice.
  Resolved, N.C.D.
6. That the Assemblies of Pennsylvania have, in many Instances, and for a long Course of Years, shewn their affectionate Regard for the Proprietary Family; that Family and its Deputies having received from the mere Benevolence of the People, within these last Forty Years, near Four-score Thousand Pounds.
  Resolved, N.C.D.
7. That in return for this Goodness of the People of Pennsylvania, the present Proprietaries have, ever since their Accession, been endeavouring to diminish and annihilate the Privileges granted by their Honourable Father, to encourage the Settlement of the Province.
  Resolved, N.C.D.
8. That from an Attachment to Proprietary Interest, and to increase the Revenue of their Deputies arising from Licences, the Benevolence of the People in granting the same has been grosly abused, and publick Houses and Dram-shops have been encreased to an enormous Degree, to the great Corruption of Morals in the Populace, and Scandal of the Government; and that, from the same Causes, reasonable Bills presented to Proprietary Governors, for restraining or preventing this Evil, have been from time to time refused.
  Resolved, N.C.D.
9. That after Indian Purchases made by the Proprietaries, their causing to be located and surveyed the best Tracts of Land for themselves and their Dependants, to lie waste in great Quantities for a future Market, is the Cause that our Frontiers are so thinly and scatteringly settled, whereby the poor Inhabitants there have been rendered less able to defend themselves, and become a more easy Prey to the small skulking Parties of the Enemy.
  Resolved, N.C.D.
10. That the Proprietaries having a Monopoly of the Lands of this Province, has enabled them to hold up the vacant unlocated Lands at exorbitant Prices, and the more, as they pay no Quitrent, but a small Acknowledgment only to the Crown, pay no Taxes for those Lands, and are under no Obligation of settling them in any limited Time.
  Resolved, N.C.D.
11. That their exorbitant Demands in the Price of Lands, have driven many Thousands of Families out of this Province into Maryland, Virginia, North and South-Carolina, where Lands are to be had reasonably; the Frontiers of all those Provinces being chiefly settled with People from Pennsylvania, who likewise carried away with them great Sums of Money, and thereby this Province has been doubly weakened, in the Loss of People to defend it, and of Substance and Improvements taxable towards its Defence.
Resolved, N.C.D.
12. That it was therefore the more unreasonable in the Proprietaries to contend as they have done, first, that they should not be taxed at all; then that their Quit-rents should not be taxed; then that their located uncultivated Lands should be exempted; and put the Province to great Expence, in getting those Points decided against them at Home; while their Estate was equally to be defended with others, and the Province, on whom they would throw the Burden, was at the same Time so greatly weakened by Proprietary Avarice only.
Resolved, N.C.D.
13. That the present Proprietary Demand, of having the best and most valuable of their located uncultivated Lands, rated and assessed no higher than the worst and least valuable of the located uncultivated Lands belonging to the Inhabitants, is equally unreasonable and unjust with any of their former Claims.
Resolved, N.C.D.
14. That the Proprietaries taking Advantage of Times of public Calamity to extort Privileges from the People, or enforce Claims against them, with the Knife of Savages at their Throat, not permitting them to raise Money for their Defence, unless the Proprietary arbitrary Will and Pleasure is complied with, is a Practice dishonourable, unjust, tyrannical and inhuman.
Resolved, N.C.D.
15. That the Proprietaries contending for the Power of appointing Judges during their Pleasure, who are to determine in all Causes between the Proprietaries and their Tenants, the Inhabitants of the Province, is unjust, renders the Liberties and Properties of the Subject precarious, and dependant on the Proprietary Will and Pleasure, and is by no Colour of Reason supportable.
Resolved, N.C.D.
16. That the bad Light this Province unhappily stands in with our gracious Sovereign and His Ministers, has been owing to Proprietary Misrepresentations and Calumnies.
Resolved, N.C.D.
17. That it is the Opinion of this House, that the late Militia Bill offered to the Governor was equal and just, with regard to the Freemen of the Province, and sufficient for all good Purposes. And that the sole Appointment of the Officers, insisted on by the Governor, however willing the House might be to comply with the same under a Royal Government, would be an Addition to the Proprietary Power, that by no Means can be safely trusted by the People in their Hands.
Resolved, N.C.D.
18. That the Fines proposed by the Governor, for Offences in the Militia, are enormously high, and calculated to enslave the good People of this Province.
Resolved, N.C.D.
19. That the Power insisted on by the Governor, of marching any Number of the Militia to any Part of the Province, and keeping them there during any Time, at Pleasure, without the Advice and Consent of the Commissioners, who are to pay them, is a Power that may be used so as greatly and unnecessarily to harrass the Freemen of the Province, and cannot safely be trusted in the Hands of a Proprietary Governor.
Resolved, N.C.D.
20. That Courts-martial proposed in the Governor’s Amendments to the Militia Bill, to be held by Officers of the sole Appointment of a Proprietary Governor, with the Power of Life and Death over the Inhabitants of the Province, may be used greatly to their Prejudice, as a destructive Engine of Proprietary Power.
Resolved, N.C.D.
21. That the House, in the present Supply Bill, from a dutiful Respect to the Judgment of their Lordships of the Privy Council, and an earnest Desire of promoting His Majesty’s Measures, wisely concerted for the Protection of this Province, have fully complied with the same: And that the Sense in which some of the Articles of their Lordships Report is understood and explained by the Governor, is inconsistent with Reason and Justice, and what therefore their Lordships cannot be supposed ever to have meant or intended.
Resolved, N.C.D.
22. That it is the Opinion of this House, that the Governor’s rejecting the said Bill does not arise from its not being conformable to that Report, but because it is not formed agreeable to Proprietary Instructions.
Resolved, N.C.D.
23. That the House having fully complied with their Duty to His Majesty, and the good People of this Province, in offering an equitable Supply Bill to the Governor for his Assent, all the Distresses and Mischiefs that shall happen on the Failure of the said Bill, are justly imputable to an undue Influence of the Proprietary Interest and Instructions on the Governor.
Resolved, N.C.D.
24. That the sole executive Powers of Government being in the Hands of the Proprietaries, together with the very extensive and growing Power arising naturally from their vast and daily increasing Property, must in future Times, according to the natural Course of human Affairs, render them absolute, and become as dangerous to the Prerogatives of the Crown as to the Liberties of the People.
Resolved, N.C.D.
25. That it is therefore the Opinion of this House, that the powers of Government ought, in all good Policy, to be separated from the Power attending that immense Property, and lodged, where only it can be properly and safely lodged, in the Hands of the Crown.
And as all Hope of any Degree of Happiness, under the Proprietary Government, is, in our Opinion, now at an End,
Resolved, N.C.D.
26. That this House will adjourn, in order to consult their Constituents, whether an humble Address should be drawn up, and transmitted to His Majesty, praying that he would be graciously pleased to take the People of this Province under His immediate Protection and Government, by compleating the Agreement heretofore made with the first Proprietor for the Sale of the Government to the Crown, or otherwise, as to His Wisdom and Goodness shall seem meet.
Ordered,
That the foregoing Resolves be made public.
